[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         MARCH 12, 2007
                                        No. 06-10725
                                                                       THOMAS K. KAHN
                                                                            CLERK

                            D. C. Docket No. 05-00021 CR-4

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                            versus

BRUCE TIMOTHY JONES,

                                                           Defendant-Appellant.



                      Appeal from the United States District Court
                         for the Southern District of Georgia


                                     (March 12, 2007)


Before DUBINA and COX, Circuit Judges, and SCHLESINGER,* District Judge.

PER CURIAM:

__________________
*Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
      A jury found appellant Bruce Timothy Jones (“Jones”) guilty of possession

of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Jones then

perfected this appeal.

      Jones presents the following issues for appellate review:

      1. Whether the district court erred in denying Jones’s motion to suppress

evidence on his claims that the warrant was issued after the search and lacked

probable cause.

      2. Whether the district court erred in denying Jones’s motion to suppress

statements he made to police officers.

      3. Whether the district court erred in refusing to compel disclosure of the

identity of a confidential informant.

      4. Whether the district court improperly sentenced Jones by

      (a)    using allegedly invalid prior convictions to calculate his
             base offense level and criminal history category,

      (b)    using facts not pled or proven to the jury to enhance his base offense
             level and calculate his criminal history category, in violation of
             United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d
621 (2005), and

      (c)    using his prior convictions to enhance his sentence, in violation of the
             Double Jeopardy Clause.




                                          2
      5. Whether the indictment should have been dismissed for pre-indictment

delay under the Speedy Trial Act, 18 U.S.C. § 3161.

      After reviewing the record and reading the parties’ briefs, we conclude there

is no merit to any of Jones’s arguments. Accordingly, we affirm his conviction

and sentence.

      AFFIRMED.




                                        3